 



Exhibit 10.1
CONSULTING AGREEMENT
     This Consulting Agreement and Exhibit A attached hereto (the “Agreement”)
is made and entered into as of January 1, 2007 (the “Effective Date”) by and
between Taleo (Canada) Inc., a Quebec corporation located at 330, rue St-Vallier
Est, Bureau 400, Quebec, QC G1K 9C5 (“Company”), and LT Management Inc.
(“Consultant”), (each a “Party” and together the “Parties”). The Company desires
to retain Consultant as an independent contractor to perform consulting services
for the Company and Consultant is willing to perform such services, on terms set
forth more fully below. In consideration of the mutual promises contained
herein, the Parties hereto agree as follows:
1.     SERVICES AND COMPENSATION
Consultant agrees to perform for the Company the services described in Exhibit A
(“Services”). Company agrees to pay Consultant the compensation set forth in
Exhibit A for performing the Services.
2.    OWNERSHIP
Consultant agrees that all materials and presentations or other deliverables
conceived, made or discovered by Consultant, solely or in collaboration with
others (“Work Product”), during the term of this Agreement are the sole property
of the Company. Consultant further agrees to assign (or cause to be assigned)
and does hereby assign fully to the Company all Work Product and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.
3.     TERM AND TERMINATION
     (a) This Agreement will commence on the Effective Date and shall continue
until December 31, 2007, unless extended by mutually executed written agreement
of the parties.
     (b) Either party may terminate this Agreement upon written notice to the
other party.
4.    INDEPENDENT CONTRACTOR
Consultant shall perform the Services hereunder as an independent contractor and
nothing in this Agreement shall in any way be construed to constitute Consultant
as an agent, employee or representative of the Company. Consultant agrees to
furnish (or reimburse the Company for) all tools and materials necessary to
perform its obligations under this Agreement, and shall incur all expenses
associated with such performance, except as expressly provided on Exhibit A of
this Agreement. Consultant acknowledges and agrees that Consultant is obligated
to report as income all compensation received by Consultant pursuant to this
Agreement, and Consultant agrees to and acknowledges the obligation to pay all
self-employment and other taxes thereon. Consultant further agrees to indemnify
the Company and hold it harmless to the extent of any obligation imposed on
Company (i) to pay in withholding taxes or similar items or (ii) resulting from
any determination by a court or government agency that Consultant is not an
independent contractor.
5.    GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the Province of Quebec without regard to its conflict of laws principles. The
Parties further agree that all disputes arising out of or related to this
Agreement shall be brought in the courts located in the Province of Quebec and
Consultant hereby irrevocably consents to the personal jurisdiction of such
courts.

 



--------------------------------------------------------------------------------



 



6.    ENTIRE AGREEMENT
This Agreement is the entire agreement of the Parties with respect to the
Services. This Agreement may be executed in counterparts and exchanged by
facsimile or electronically scanned copy. Each such counterpart shall be deemed
to be an original and all such counterparts together shall constitute one and
the same Agreement. This Agreement may not be amended in any respect other than
by written instrument signed by the Party against whom enforcement is sought.
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.

                      Taleo (Canada) Inc.
      Consultant
   
 
                   
Signature:
  /s/ Michael Gregoire       Signature:   /s/ Louis Tetu    
 
                   
Name:
  Michael Gregoire       Print Name:   Louis Tetu    
Title:
  President and Chief Executive Officer       Date:   4/2/2007    
Date:
  4/2/2007                

2



--------------------------------------------------------------------------------



 



EXHIBIT A
SERVICES AND COMPENSATION

1.   Contact       Consultant’s principal Company contact: Michael Gregoire

2.   Services & compensation

  •   Services. Sales support (including presentations to potential customers)
not to exceed six (6) working days per calendar quarter.     •   Compensation.
As compensation for the Services, Consultant will be paid CAD $12,500 at the end
of each calendar quarter following the Effective Date (e.g., March 31, 2007;
June 30, 2007; September 30, 2007; and December 31, 2007).     •   Consultant
will retain use and ownership of the laptop currently assigned to Consultant
during and after the term of this Agreement.     •   Consultant will have access
to Taleo’s VPN, email servers (with a personally named Taleo account) and
Intranet for the duration of this Agreement.

 